Citation Nr: 0613673	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
thoracic spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to January 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
20 percent rating for residuals, vertebra fracture T12, 
transverse myelopathy with spinal cord damage.

The veteran's appeal also sought an earlier effective date 
(for claimed increased rating) based on an allegation of 
clear and unmistakable error (CUE) in a June 1964 rating 
decision.  In the October 2001 rating decision the RO 
properly advised the veteran (in essence) that the June 1964 
rating decision was subsumed by a May 1965 Board decision and 
that the rating was then upheld again in a September 1985 
Board decision, and that to challenge the 1964 rating 
decision based on CUE, he would have to file a motion of such 
with the Board.  Such motion has not been received by the 
Board.


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
conjunction with his claim for an increased rating for a 
thoracic spine disability; good cause for his failure to 
appear for the examination is not shown.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 20 percent 
for a thoracic spine disability must be denied because he 
failed (without good cause) to report for a VA examination 
scheduled to determine his entitlement to an increased 
rating.  38 C.F.R. §§ 3.326(a), 3.655 (2005); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim. 

Prior to the rating decision on appeal the veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  An August 2001 letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  While 
he was not advised of the criteria governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), as 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. §§ 3.326(a), 
3.327(a).  VA regulations also address the consequences of a 
failure to report for a scheduled VA medical examination and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating for thoracic 
spine disability, the RO arranged for him to be scheduled for 
a VA examination on September 11, 2001.  After the veteran 
failed, without giving cause, to report for this examination, 
another examination was scheduled for September 21, 2001.  
The veteran again failed, without giving cause, to report for 
the examination.  Two September 2001 letters advised him of 
the consequences of a failure to report, i.e., that the claim 
would be denied.  While the record reflects these letters may 
have used the wrong zip code, there is nothing in the record 
that suggests he did not receive them (the letters were not 
returned to the VA as undeliverable and the veteran has not 
alleged he did not receive notice of the examinations).  The 
veteran did not provide a contemporaneous explanation as to 
why he did not appear for the scheduled examinations.  An 
October 2001 letter from the VA Medical Center in Denver 
informed the veteran that his file was being returned to the 
RO since he failed to keep his appointment and did not inform 
the VA that he was not going to report.  

In April 2006, the veteran's representative alleged the 
veteran did not appear for the September 2001 examinations 
because of the terrorist attacks that occurred on September 
11, 2001.  While that reason may be accepted as good cause 
for the veteran's failure to report to the September 11, 2001 
examination, the representative's argument that the attacks 
of September 11, 2001 also justified his failure to report to 
the second examination, scheduled for ten days later, cannot 
be construed as good cause.  Neither the veteran nor his 
representative has alleged he or his family was personally 
affected by the events of September 11, 2001 to the extent he 
was unable to contemporaneously cancel or reschedule his 
examination.  Significantly also, in the more than 4 1/2 years 
between the veteran's failures to report for examinations in 
September 2001 and the April 2006 allegations of good cause 
by his representative, although the RO received a number of 
communications from the veteran, none expressed that he was 
seeking to have the examination rescheduled again (or would 
report for examination if it were rescheduled.  Under 
38 C.F.R. § 3.655 in such circumstances the claim must be 
denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).





ORDER

A rating in excess of 20 percent for thoracic spine 
disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


